ACCEPTED
                                                                                              12-13-00379-CV
                                                                                  TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                         1/16/2015 4:53:20 PM
                                                                                                 CATHY LUSK
                                                                                                       CLERK

                                  No. 12-13-00379-CV
______________________________________________________________________________
                                                                          FILED IN
                     IN THE TWELFTH COURT OF APPEALS   12th COURT OF APPEALS
                                                            TYLER, TEXAS
                                AT TYLER
                                                       1/16/2015 4:53:20 PM
________________________________________________________________________
                                                                        CATHY S. LUSK
                                                                           Clerk

                         MARTHA N. HILL AND GARY HILL

                                       Appellants

                                            v.

                               WINNON EARL SWORD

                                Appellee
________________________________________________________________________

           Appeal from the 114th Judicial District Court of Smith County, Texas
______________________________________________________________________________

      APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE MOTION FOR REHEARING
______________________________________________________________________________

      Comes now Martha N. Hill and Gary Hill (“Hill”), Appellants, herein

(“Appellants”), and pursuant to Texas Rule of Appellate Procedure 49.8 file this, its

Appellants’ Unopposed Motion for Extension of Time to File Motion For Rehearing. In

support thereof, Appellants would respectfully show unto the Court as follows:

      1.      The deadline for filing Appellants’ Motion for Rehearing in this court is

January 22, 2015.

      2.      Appellants seek an order extending the time for filing their Motion for

Rehearing for 15 days, so that Appellants’ Motion would be due for filing in this court on

February 6, 2015.
        3.    Appellants request this extension of time to file their Motion for Rehearing

in order to accommodate and comply with briefing deadlines in two other appellate cases

and associated responsibilities therewith.

        4.    This is the first request for extension of time for filing the Motion for

Rehearing that Appellants have sought from this Court.

        5.    This request is not sought for the purpose of delay, but to allow Appellants

adequate time to fully and properly address the merits of their Motion for Rehearing.

                                               Prayer

        Therefore, Appellants respectfully request that the Court issue an order extending

the time for filing Appellants’ Motion for Rehearing in the above case to February 6,

2015.

                                                   Respectfully submitted,

                                                   FLOWERS DAVIS, P.L.L.C.



                                             By:
                                                   Julie P. Wright
                                                   State Bar No. 00794883
                                                   Morgan M. Elliott
                                                   State Bar No. 24065196
                                                   1021 ESE South Loop 323, Suite 200
                                                   Tyler, Texas 75701
                                                   (903) 534-8063
                                                   (903) 534-1650 Facsimile
                                                   Email: jpw@flowersdavis.com

                                                   ATTORNEYS FOR APPELLANTS
                                                   MARTHA AND GARY HILL
Appellants’ Unopposed Motion for Extension of Time to File Motion for Rehearing    Page 2
                        CERTIFICATE OF CONFERENCE

      On January 16, 2015, Appellants’ attorney conferred with counsel for Appellee
and has been advised that Appellee does not oppose this motion.




                                               Julie P. Wright



                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this instrument was served by
Electronic Filing Service on January 16, 2015.

Mr. Scott R. Ritcheson                         Via E-Service:    scottr@rllawfirm.net
Ritcheson, Laufer, Vincent & Dukes, PC
821 ESE Loop 323, Suite 530
Tyler, Texas 75701




                                               Julie P. Wright




Appellants’ Unopposed Motion for Extension of Time to File Motion for Rehearing         Page 3